DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

3.	The abstract of the disclosure is objected to because it is not limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

4.	The abstract of the disclosure is objected to because Abstract: line 3, “comprises” should read --includes--.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 2-4 & 6-8, 5; 9 & 10-12 & 14, 13; 15-16 & 20, 17, 18, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 & 8-11, 1; 4 & 8-11, 1; 4 & 8-11, 6 & 7, 1, 6 of U.S. Patent No. 11,016,035 (simply “11,016,035” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claims 1 & 2-4 & 6-8, claims 4 & 8-11 of U.S. Patent No. 11,016,035 disclose a method for performing smart semiconductor wafer defect calibration by means of a data processing apparatus and a storage apparatus (col. 26, lines 9-11), the method comprising:
providing an integrated circuit design layout file, the integrated circuit design layout file has a plurality of circuit layout patterns and is stored into the storage apparatus (col. 26, lines 12-15);
processing a wafer fabrication process, the semiconductor manufacturing fab forms the plurality of circuit layout patterns on the wafer according to the integrated circuit design layout file (col. 26, lines 16-19);
processing a wafer defect scan and inspection by a defect inspection tool to obtain a defect inspection data, the data processing apparatus transforms the defect inspection data into a defect text and image data file and stores into the storage apparatus (col. 26, lines 20-24);
performing a coordinate conversion and coordinate deviation calibration with the integrated circuit design layout file and defect text and image file by the data processing apparatus (col. 27, lines 47-53);
executing an overlapping procedure by the data processing apparatus, the data processing apparatus retrieves sequentially a defect coordinate, a defect size and a defect area of a defect contour from the defect text and image data file, and overlaps the defect size and the defect area onto a coordinate deviation calibration value at a coordinate deviation area of the circuit layout pattern based on the corresponding defect coordinate after executing the coordinate conversion and coordinate deviation calibration (col. 26, lines 35-42 and lines 59-66);
executing a Critical Area Analysis (CAA) by the data processing apparatus, based on the overlapping of the calibrated defect size and defect area onto the mapped circuit layout pattern, the data processing apparatus uses the CAA to analyze a critical area within the coordinate deviation area for each of the defects, and decides a Killer Defect Index (KDI) value (col. 26, lines 43-51);
classifying each of the defects based on the KDI value of each defect and a defect intensity value of the defect contour by the data processing apparatus (col. 28, lines 44-46), the classification of the defect includes a Dummy pattern defect, a No risk defect or a Killer defect (col. 28, lines 47-49); and
executing a defect sample selection based on defect classification result by the data processing apparatus (col. 28, lines 50-51) as cited in claim 1;

wherein before the overlapping procedure, the method further comprising:
providing a calibration factor by comparing the defect size and defect area in the defect text and image data file with a SEM defect size and SEM defect area for the plurality of the defects, the calibration factor is generated via statistical analysis (col. 28, lines 16-21) as cited in claim 2;

wherein the statistical analysis is performed by collecting an original defect size before the defect size calibration and a real defect size after the defect size calibration to build a statistical model, by which a defect size X-axis and Y-axis data for the defect contour will be corrected (col. 28, lines 16-21) as cited in claim 3;

wherein before the overlapping procedure, the method further comprising:
executing a defect size calibration to multiply each of the defect sizes in the defect text and image data file with the calibration factor to get a defect size data, and the defect size data is stored into the storage apparatus after the defect size calibration (col. 28, lines 22-27) as cited in claim 4;

wherein if there is no circuit layout pattern in the coordinate deviation area and/or a dummy pattern is merely present in the coordinate deviation area, the judgment is no short circuit failure type or open circuit failure type, the classification is the dummy pattern defect (col. 28, lines 47-49) as cited in claim 6;

wherein none of the defect overlaps two different circuit layout patterns, and only one circuit layout pattern locates at one side of the circuit layout pattern even though there is any circuit layout pattern in the coordinate deviation area, the judgment is no short circuit failure type or open circuit failure type, the classification is the No risk defect (col. 28, lines 47-49) as cited in claim 7;

wherein if there is any circuit layout pattern in the coordinate deviation area, either of the defect overlaps two different circuit layout patterns, or the defect intercepts one circuit layout pattern, the judgment is the short circuit failure type or the open circuit failure type, the classification is the Killer defect (col. 28, lines 44-46) as cited in claim 8.
	
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claim 5, claims 4 & 8-11 of 11,016,035 discloses everything claimed as applied above. In addition, claim 1 of 11,016,035 discloses every single feature further claimed (col. 26, lines 1-3).

	Regarding claims 9 & 10-12 & 14, claims 4 & 8-11 of U.S. Patent No. 11,016,035 disclose a method for performing smart semiconductor wafer defect calibration by means of a data processing apparatus and a storage apparatus (col. 26, lines 9-11), the method comprising:
	providing an integrated circuit design layout file, the integrated circuit design layout file has a plurality of circuit layout patterns and is stored into the storage apparatus (col. 26, lines 12-15);
	processing a wafer fabrication process, the semiconductor manufacturing fab forms the plurality of circuit layout patterns on the wafer according to the integrated circuit design layout file (col. 26, lines 16-19);
	processing a wafer defect scan and inspection by a defect inspection tool to obtain a defect inspection data, the data processing apparatus transforms the defect inspection data into a defect text and image data file and stores into the storage apparatus (col. 26, lines 20-24);
	performing a coordinate conversion and a coordinate deviation calibration with the integrated circuit design layout file and defect text and image file by the data processing apparatus (col. 27, lines 47-53), the defect contour can be corrected after a defect size unit, a circuit layout pattern unit, and a mask unit are adjusted to be the same dimension unit (col. 27, line 54 to col. 28, line 10);
	executing an overlapping procedure by the data processing apparatus, the data processing apparatus retrieves sequentially a defect coordinate, a defect size and a defect area of a defect contour from the defect text and image data file, and overlaps the defect size and the defect area onto a coordinate deviation calibration value at a coordinate deviation area of the circuit layout pattern based on the corresponding defect coordinate after executing the coordinate conversion and the coordinate deviation calibration (col. 26, lines 35-42 and lines 59-66);
	executing a Critical Area Analysis (CAA) by the data processing apparatus, based on the overlapping of the calibrated defect size and defect area onto the mapped circuit layout pattern, the data processing apparatus uses the CAA to analyze a critical area within the coordinate deviation area for each of the defects, and decides a Killer Defect index (KDI) value (col. 26, lines 43-51);
	classifying each of the defects based on the KDI value of each defect and a defect intensity value of the defect contour by the data processing apparatus (col. 28, lines 44-46), the classification of the defect includes a Dummy pattern defect, a No risk defect or a Killer defect (col. 28, lines 47-49); and
	executing a defect sample selection based on defect classification result by the data processing apparatus (col. 28, lines 50-51) as cited in claim 9;

	wherein the coordinate deviation calibration is fulfilled by pattern matching to measure the coordinate deviation calibration value between the defect contour and the circuit layout pattern (col. 27, line 54 to col. 28, line 15) as cited in claim 10;

	wherein the coordinate deviation calibration is fulfilled by a Graphical User Interface using a mouse cursor to mark a new coordinate location on a monitor screen based on a location of the defect contour relative to the circuit layout pattern, then the coordinate of the defect contour is converted (col. 27, line 54 to col. 28, line 15) as cited in claim 11;

	wherein the coordinate deviation calibration is fulfilled by manual pattern matching to adjust the dimension unit of the displayed defect layout pattern and the defect contour to be the same, and to manua11y process a coordinate deviation distance from a defect layout pattern coordinate to an actual defect layout pattern coordinate to map the defect contour on a monitor screen, then the defect layout pattern and the defect contour are aligned manually with a setting coordinate value (col. 27, line 54 to col. 28, line 15) as cited in claim 12.
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
	
	Regarding claim 13, claims 4 & 8-11 of 11,016,035 discloses everything claimed as applied above. In addition, claim 1 of 11,016,035 discloses every single feature further claimed (col. 26, lines 1-3).
	
	Regarding claims 15-16 & 20, claims 4 & 8-11 of U.S. Patent No. 11,016,035 disclose a  method for performing smart semiconductor wafer defect calibration by means of a data processing apparatus and a storage apparatus (col. 26, lines 9-11), the method comprising:
	providing an integrated circuit design layout file, the integrated circuit design layout file has a plurality of circuit layout patterns and is stored into the storage apparatus (col. 26, lines 12-15);
	processing a wafer fabrication process, the semiconductor manufacturing fab forms the plurality of circuit layout patterns on the wafer according to the integrated circuit design layout file (col. 26, lines 16-19);
	processing a wafer defect scan and inspection by a defect inspection tool to obtain a defect inspection data, the data processing apparatus transforms the defect inspection data into a defect text and image data file and stores into the storage apparatus (col. 26, lines 20-24);
	performing a coordinate conversion and coordinate deviation calibration with the integrated circuit design layout file and defect text and image file by the data processing apparatus (col. 27, lines 47-53);
	executing an overlapping procedure by the data processing apparatus, the data processing apparatus retrieves sequentially a defect coordinate, a defect size and a defect area of a defect contour from the defect text and image data file, and overlaps the defect size and the defect area onto a coordinate deviation calibration value at a coordinate deviation area of the circuit layout pattern based on the corresponding defect coordinate after executing the coordinate conversion and coordinate deviation calibration (col. 26, lines 35-42 and lines 59-66);
	checking whether there is the overlap of the defect contour between two circuit layout patterns and whether there is intersect of the defect contour with one of the circuit layout pattern, and judging whether the defect will cause an open circuit failure or a short circuit failure by the data processing apparatus, thereby a Killer Defect Index (KDI) value is decided (col. 26, lines 43-51);
	classifying each of the defects based on the KDI value, a defect signal parameter, pattern match between the defect and the defect pattern library, and pattern match between the defect and the frequent failure defect library (col. 28, lines 44-46), the classification of the defect includes a Dummy pattern defect, a No risk defect or a Killer defect (col. 28, lines 47-49); and
	executing a defect sample selection based on defect classification result by the data processing apparatus (col. 28, lines 50-51).
	
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
	
	Regarding claims 17, 18, 19, claims 4 & 8-11 of 11,016,035 discloses everything claimed as applied above. In addition, claims 6 & 7, 1, 6 of 11,016,035 discloses every single feature further claimed (col. 27, lines 14-18; col. 26, lines 1-3; col. 27, lines 14-16).

Allowable Subject Matter
6.	Claims 1-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or a receipt of a terminal disclaimer (TD).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2857